IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

VIOLETA STA ANA,                     NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-4910

PUBLIX SUPERMARKETS
AND PUBLIX RISK
MANAGEMENT,

      Appellees.


_____________________________/

Opinion filed May 15, 2015.

An appeal from an order of the Judge of Compensation Claims.
Doris E. Jenkins, Judge.

Date of Accident: March 30, 2013.

Stacy Ortiz of Smith & Stallworth, P.A., Tampa, for Appellant.

David K. Beach and Nicolette E. Tsambis of Rissman, Barrett, Hurt, Donahue &
McLain, P.A., Tampa, for Appellees.




PER CURIAM.

      AFFIRMED.

ROBERTS, WETHERELL, and OSTERHAUS, JJ., CONCUR.